To compel respondent to grant a new trial.
Denied June 21, 1889.
The granting of a new trial rests in the discretion of the trial court, which, if not abused, cannot be interfered with by the Supreme Court.
To warrant such interference, the abuse ought to be so plain that, upon consideration of the facts upon which the trial judge acted, an unprejudiced person can say that there was no justification or excuse for the ruling made.
In applications for mandamus, the court must rely upon the facts set up in the answer of the respondent.